Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-17, drawn to an apparatus) in the reply, filed on 05/17/2022 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “wherein each aperture of the plurality of apertures extends from the first surface of the faceplate to the second surface of the faceplate, and wherein a profile of each aperture includes a taper extending from the second surface of the faceplate” of Claim 11 would have a better form if amended to be following below, for the purpose of concise form of the limitation by deleting repeated limitation, because the claim 9, which has the claim 11 as a dependent claim, recites the limitation:
-a. the “each aperture of the plurality of apertures” should be “each of the plurality of apertures” or “each aperture”,
-b. the “from the first surface of the faceplate to the second surface of the faceplate” should be “from the first surface to the second surface”,
-c. the “from the second surface of the faceplate” should be “from the second surface of the faceplate”.

The same limitations of Claims 2, 4, 10-11, 13-14, 16 raises the same issue above.

(2) The “the aperture profile of each aperture of the plurality of apertures” of Claim 7 also would have a better form if amended to be “the aperture profile”, because the claim 4, which has the claim 7 as dependent claims, recites the limitation.

Appropriate correction is required.

Claim Interpretations
(1) In regards to the “A semiconductor processing chamber” across the claim list,
The “semiconductor” recites an identity of a substrate to be processed in the processing chamber. The substrate is not a structural part constituting the processing apparatus, but a product to be processed in the processing apparatus, thus use of different type of substrates, such as semiconductor substrate, solar cell substrate or any other type substrate does not add a patentable weight to the claimed processing apparatus and does not make the claimed apparatus itself distinguished from a prior arts’ apparatus, see the MPEP citations below.
Consequently, when an apparatus has a substrate, it is sufficient to meet the claimed requirement.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-8, 12-16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “each aperture of the plurality of apertures” of Claim 4 is not clear.
Claim 1 recites two “plurality of apertures”. Does it mean the two plurality of apertures has the same feature of claim 4? 
An appropriate correction is respectfully requested.

(2) The “through a depth of the faceplate” of Claim 12 is not clear, because of the “depth”. Depth is a proper term to define a dimension of a hole or recess. Does the limitation mean the aperture or recess recited in the claim? 
Rather it appears to recite “a depth partway through the thickness of the faceplate”.
For the purpose of examination on the merits, it will be examined accordingly.

(3) Claims 8 and 17 recite the “through a thickness of the faceplate". There is insufficient antecedent basis for this limitation in the claim.
The limitation will be examined inclusive of “through the thickness of the faceplate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 20110073038, hereafter ‘038).
Regarding to Claim 9, ‘038 teaches:
The gas distribution apparatus 4 is disposed on a process chamber 3, and a gas distribution plate 40 (Fig. 11, [0039], note see the frame 400 of Fig. 10B or 11, and there exists a central axis through the frame body from the fist gas source 42 toward the carrier 30, the claimed “A semiconductor processing chamber faceplate, comprising: a first surface and a second surface opposite the first surface, wherein: the faceplate is characterized by a central axis extending through the first surface and the second surface”);
A plurality of first channels 401 ([0038], the claimed “the faceplate defines a plurality of apertures through the faceplate”);
The plural second channels 402 are formed inside the frame 400 ([0038], note Fig. 11 shows a channel 402 is disposed about a center of the frame along the central axis, and Fig. 13 shows a recess formed by the second channel 402, third channels 403 and tapered opening 404 has a recess depth less than a thickness of the frame body (the claimed “and the faceplate defines a central recess along the central axis and extending from the second surface of the faceplate to a depth less than a thickness of the faceplate”).

Regarding to Claim 10,
Fig. 11 of ‘038 shows the body of the frame 400 is substantially planar (the claimed “wherein the faceplate is substantially planar across the first surface of the faceplate about the central axis”).

Regarding to Claims 11-13,
‘038 teaches Each of the plural first channels 401 has a first tapered opening 4010 formed at an end thereof close to the second surface 4001 (Fig. 13A, [0038], note the claim merely recites choke to a substantially cylindrical profile without reciting the physical difference, thus, a portion of the channel 401 of ‘038 close to the taper 4010 is a choke portion and the rest of the channel is a cylindrical profile portion, the claimed “wherein each aperture of the plurality of apertures extends from the first surface of the faceplate to the second surface of the faceplate, and wherein a profile of each aperture includes a taper extending from the second surface of the faceplate” of Claim 11, “wherein the taper extends to a depth partway through a depth of the faceplate, and wherein the profile of each aperture transitions to a choke from the taper” of Claim 12, and “wherein the profile of each aperture transitions from the choke to a substantially cylindrical profile extending to the first surface of the faceplate” of Claim 13).

Regarding to Claims 14-17,
‘038 teaches each third channel 403 is configured with a second tapered opening 404 as the tapered opening 404 is being located on the second surface 4001 (Fig. 13A, [0038], note Fig. 13A shows no gas is supplied to the channel 403 from the top surface, and channel 403 and the opening 404 is less than halfway the frame, the claimed “wherein the central recess is characterized by a profile identical to the taper of the profile of each aperture of the plurality of apertures” of Claim 14, “wherein the central recess profile transitions to a substantially cylindrical profile extending to a location less than the thickness of the faceplate” of Claim 15, “wherein the central recess is blocked from providing fluid access through the faceplate at the first surface of the faceplate” of Claim 16, and “wherein the central recess extends less than halfway through a thickness of the faceplate from the second surface of the faceplate” of Claim 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20060219361, hereafter ‘361) in view of Kudela et al. (US 20170178867, hereafter ‘867).
Regarding to Claim 1, ‘361 teaches:
Chamber used in wafer processing ([0001], the claimed “A semiconductor processing chamber”);
The gas 306 enters the chamber (Fig. 3, [0006], note the gas firstly enters into an inner space above the first baffle 310, thus the space is a gas box, the claimed “comprising: a gasbox”);
Chuck 320 ([0006], the claimed “a substrate support”);
The first baffle 310 contains holes 312, 314 ([0006], the claimed “a blocker plate positioned between the gasbox and the substrate support, wherein the blocker plate defines a plurality of apertures through the blocker plate”);
The second baffle 316 contains holes of only one size, which are offset from the holes in the first baffle 310 ([0006], note an inner space between the second baffle and the chuck is a processing region, and there exists a central axis through the baffle 316, the claimed “and a faceplate positioned between the blocker plate and the substrate support, wherein the faceplate is characterized by a first surface facing the blocker plate and a second surface opposite the first surface, wherein the second surface of the faceplate and the substrate support at least partially define a processing region within the semiconductor processing chamber, wherein the faceplate is characterized by a central axis, wherein the faceplate defines a plurality of apertures through the faceplate”).

‘361 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and wherein the faceplate defines a central recess about the central axis extending from the second surface of the faceplate to a depth less than a thickness of the faceplate.

Fig. 3 of ‘361 shows a center portion of the baffles has no gas holes, thus no direct gas access to the center of the processing region, therefore, depending on process condition, a plasma density in the center of the processing region may not be uniform.
 
‘867 is analogous art in the field of a processing chamber (abstract). ‘867 teaches the groove pattern 202 differs from the groove pattern 155 of the diffuser 108 in that the grooves 152 are offset from the gas passages 140, and the hollow cathode cavities 190 may locally increase plasma density based on the size of the grooves 152 (Fig. 2, [0040], note the groove 202 extends from the lower surface of the diffuser plate to a depth less than the thickness of the diffuser plate).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a groove pattern, to the lower surface of the center portion of the baffle 316 of ‘361 having no gas hole, for the purpose of providing hollow cathode cavity that locally increases plasma density in the center, thus improving plasma uniformity.

Regarding to Claim 2,
Fig. 3 of ‘361 shows the baffle 316 is planar across the surface (the claimed “wherein the faceplate is substantially planar across the first surface of the faceplate about the central axis”).

Regarding to Claim 3,
‘361 further teaches plasma source power ([0003], note generating plasma requires an electrical power source, see also “The gas source 440 is microwave or RF-powered and excites a process gas entering the source and creates a plasma”, [0033], the claimed “further comprising an electrical source configured to strike a plasma within the processing region of the semiconductor processing chamber”

Regarding to Claim 4,
‘361 teaches the second baffle 316 contains holes of only one size, which are offset from the holes in the first baffle 310 ([0006], note a portion of the hole from the upper surface is a first section of the hole profile, and the rest of the hole to the bottom surface is a second section of the hole profile, the claim merely recites first and second section without reciting the physical difference, the claimed “wherein each aperture of the plurality of apertures comprises an aperture profile characterized by a first section extending from the first surface of the faceplate partially through the faceplate, and further characterized by a second section extending from a position partially through the faceplate to the second surface of the faceplate”).

Regarding to Claim 5,
Fig. 3 of ‘361 shows a portion of each hole of the baffle 316 has a cylindrical shape hole profile (the claimed “wherein the first section is characterized by a substantially cylindrical profile”).

Regarding to Claim 8,
‘867 further teaches the depth 184 may vary within or along a single groove 152 [0038], note Fig. 2 shows the center groove 202 of Fig. 2 is close to half of the thickness of the diffuser plate).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have varied the depth of the imported groove, for instance, less than halfway of the thickness of the plate, for the purpose of controlling the density of the localized plasma (This reads into the claimed “wherein the central recess extends less than halfway through a thickness of the faceplate from the second surface of the faceplate”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘361 and ‘867, as being applied to Claim 4 rejection above, further in view of ‘038.
Regarding to Claim 6,
‘867 further teaches the gas passages 140 comprise the upstream bores 160 and the corresponding orifice holes 165 provide a flow path through the plate 170 ([0040]), but it silent about the orifice holes 165 has conical or countersunk profile.

‘361 and ‘867 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: wherein the second section comprises a conical or countersunk profile.

‘038 is analogous art in the field of a processing chamber (abstract). ‘038 teaches Each of the plural first channels 401 has a first tapered opening 4010 formed at an end thereof close to the second surface 4001, and each third channel 403 is configured with a second tapered opening 404 as the tapered opening 404 is being located on the second surface 4001 (Fig. 13A, [0038]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the holes of baffle 316, to have two section profiles, as taught by ‘867, then further to have a tapered opening, for the purpose of causing the flowing speed of the gas to slow down, thus causing the sufficient spreading of the gas.

Regarding to Claim 7,
As discussed in the claim 6 rejection above, the lower portion of the holes of the baffle 316 of ‘361 has a tapered opening. As discussed in the claim 1 rejection above, the center of the baffle of ‘361 has an imported groove, thus the lower end of the groove is similar to the tapered opening of the modified baffle holes (the claimed “wherein the central recess is characterized by a similar profile as the second section of the aperture profile of each aperture of the plurality of apertures”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 and 11-17 of copending Application No. 16/856878, hereafter ‘878, in view of ‘867.
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-9 and 11-17 of ‘878 teaches exactly the same limitation of the claims 1-9 and 11-17 of the instant application, except the term “central recess” of Claims 1 and 9. The “central recess” was discussed by teaching of ‘867, therefore, it is rejected for substantially the same reason as claim rejections with ‘867 above. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718